     Case 1:14-md-02542-VSB-SLC Document 927 Filed 04/27/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN                        Civil Action No.: 1:14-MD-02542 (VSB)
SINGLLE-SERVE COFFEE ANTITRUST
LITIGATION                                          DECLARATION OF JESSE JENSEN
                                                    IN OPPOSITION TO PLAINTIFFS’
                                                    LETTER MOTION TO COMPEL
                                                    NONPARTY AMAZON.COM, INC.
                                                    AMAZON REF NO.: SUB127051-B




       I, Jesse Jensen, declare pursuant to 28 U.S.C. §1746 as follows:

       1.      I am a Paralegal in the Litigation and Regulatory group at Amazon.com, Inc.

(“Amazon”). My responsibilities include investigating, responding to, and managing lawsuits

and other legal matters involving Amazon. I make this declaration based on my personal

knowledge and my review of Amazon records kept and maintained in the ordinary course of

business.

       2.      Amazon is incorporated in Delaware and maintains its principal place of

business and corporate headquarters in Seattle, Washington. Amazon personnel who handle

subpoena requests operate out of Amazon’s Seattle offices, and have access to tools in Seattle

that allow data queries. I also operate out of Amazon’s Seattle offices. Although

Amazon.com, Inc. has an ownership stake in separate subsidiary companies with offices in

New York, Amazon.com, Inc. does itself not maintain any office in New York. Amazon.com,

Inc. does not have any employees in New York.

       3.      I have worked at Amazon for over 15 years. I have been responsible for

isolating, analyzing, and producing sales and other types of data in response to legitimate law

enforcement and subpoena requests on countless occasions. I am well versed and experienced

at searching Amazon’s databases and using Amazon’s tools to collect sales data. In particular,

I am highly familiar with Amazon’s system for identifying products using Amazon Standard


                                                1
     Case 1:14-md-02542-VSB-SLC Document 927 Filed 04/27/20 Page 2 of 5




Identification Numbers (“ASINs”) and designing and executing database queries by ASIN to

retrieve financial and product information. ASINs are unique to products listed on Amazon,

but they are not unique to sellers on Amazon. Multiple sellers may sell the product identified

by a single ASIN.

       4.      Amazon tracks data by ASIN, and can search for and collect data by ASIN. I

understand that Plaintiffs in this case have served a subpoena on Amazon and are seeking sales,

return, and exchange data for 5,376 ASINs from October 1, 2011 through the present. As I

mentioned, many different sellers can make sales for each ASIN, meaning that there were
likely tens of thousands of sellers for these 5,376 ASINs. Collecting this amount of data is not

feasible even if limited to retrieval of total sales. Other information such as product prices,

shipping charges, retail location, invoice number, and purchase order number, all of which

Plaintiffs are seeking in this case, increase the burden even further. In my 15 years with

Amazon, I have never seen data pulled for anywhere close to this large of a number of

individual ASINs.

       5.      In order to collect and gather sales data, Amazon personnel must manually

design, type in, and run database search queries for each ASIN individually. This is an ASIN-

by-ASIN search process. The Amazon personnel also has to look up each ASIN one-by-one to

determine the time period that the ASIN was offered for sale and then manually enter that time

period in the search query. There is no tool that I have access to that would allow mass data

pulls for multiple ASINs. Rather, only one ASIN can be queried at a time.

       6.      Database searching by ASIN over lengthy time periods, such as the eight years

requested here, also requires a painstaking process given the large volume of sales data that

Amazon hosts on its massive databases. Amazon’s systems have limited ability to run a query

covering large amounts of sales by multiple sellers for any one ASIN over a significant period

of time. Depending on the volume of sales returned by a query for a particular ASIN, that

query frequently times out and returns an error message, because the volume of data overloads



                                                  2
     Case 1:14-md-02542-VSB-SLC Document 927 Filed 04/27/20 Page 3 of 5




Amazon’s query systems. Each time an error returns, Amazon personnel, such as myself, must

revise the query to shorten the span of time over which data is sought.

       7.      It is not possible to know in advance how many sales a query any given

ASIN/seller combination may return without running serial queries to investigate and test

different time-frames per ASIN. For example, a search for all sales data for a particular ASIN

for all of 2017 would likely return an error (depending on sales volume of that product).

Instead, I might need to break that query down and run separate searches for each month. If

those searches failed due to volume, which often occurs, I would have to design and run
separate queries by week, by day, and for some high-volume products, by hour. After multiple

queries and data pulls take place for the ASIN at issue, I must then combine the results into one

Excel spreadsheet for the ASIN. This is a manual and time intensive process.

       8.      Due to this process, designing and performing a query for sales data for each

individual ASIN over a period of time exceeding one-year typically requires between 30 to 60

minutes of Amazon paralegal time. Occasionally, the querying and collection process requires

as many as two to three hours of Amazon paralegal time to complete per ASIN when the ASIN

reflects a substantial number of sales.

       9.      Once all of the queries have been executed to collect all of the sales data

requested, for each individual ASIN, Amazon personnel must spend additional time analyzing

the data for errors, removing proprietary and sensitive commercial information belonging to

Amazon, and otherwise manually culling the data so that it is limited to the relevant and

responsive fields requested in a readable format. This review and production process typically

requires approximately an additional 30 minutes per ASIN. Thus, together, the sales data

querying, filtering, collection, and production process described above typically takes between

60 and 90 minutes per ASIN.

       10.     As a result, I estimate that producing responsive information to Plaintiffs’

request for sales data for 5,376 ASINs from October 1, 2011 to the present will take between

5,376 and 8,064 hours of Amazon paralegal time. Assuming a 40 hour work week, based on

                                                 3
     Case 1:14-md-02542-VSB-SLC Document 927 Filed 04/27/20 Page 4 of 5




these estimates it would take one paralegal working full time 2.5 to 3.8 years to collect just the

sales data Plaintiffs are seeking from Amazon. I calculated this based on my estimate of 60-90

minutes per ASIN for 5,376 ASINs.

       11.     A similar process is required to obtain return data. Amazon’s systems are

unable to easily provide summary return data, such as the total number of returns over a period

of time, without designing specific queries for each ASIN at issue and then filtering and

preparing this information for production. Therefore, in order to obtain return data for 5,376

ASINs for a period of over eight years, Amazon personnel would need to design queries for
each ASIN, review and analyze the data for errors, pull the data, and otherwise check to

confirm the data is accurate. I estimate this process would take at least another 60 and 90

minutes per ASIN, and potentially longer as it is often more difficult to obtain accurate results

regarding return data. Accordingly, I estimate that collecting and producing return data for

5,376 ASINs from October 1, 2011 to the present would take an additional 5,376 and 8,064

hours of Amazon paralegal time, or another 2.5 to 3.8 years of one paralegal working full time.

I calculated this based on an estimated time of 60-90 minutes per ASIN for 5,376 ASINs.

       12.     Thus, I estimate the time required for collecting, preparing, and producing both

sales and return data for 5,376 ASINs sold by tens of thousands of sellers for over eight years

would be between 10,752 and 16,128 hours of Amazon paralegal time total. This would

require one paralegal to work full time for 5 to over 7 years, or five paralegals working full

time for over one year this data pull.

       13.     We do not have anywhere close to the necessary resources for this task in

normal times. Currently Amazon employees who would work on this project in Seattle are all

working remotely. In addition, many of our available resources are devoted to the COVID-19

pandemic. Under present circumstances it would not be possible to comply with even a small

fraction of Plaintiffs’ demand.

       14.     In addition to the time that Amazon personnel must spend collecting and

analyzing sales and return data, the querying process significantly taxes Amazon’s computer

                                                 4
      Case 1:14-md-02542-VSB-SLC Document 927 Filed 04/27/20 Page 5 of 5




systems on the server-end. For example,a single multi-year ASIN sales data query may take as

long as 160 minutes to run before returning an error message due to sales volume. And due to

limitations on system bandwidth,the queries required to collect data for any particular ASIN
may require as many as 4 to 40 hours ofprocessing time. Although such processing time is
automated and does not require active personnel time,those time estimates reflect the volume

of data that Amazon maintains and the technical limitations on searching such large databases.
       15.    I understand that Plaintiffs are also seeking additional categories of documents.
The documents listed in the subpoena are not particular enough to be a subject of any search

attempt.Without a more precise request for documents and without identifying custodians
whose emails should be searched,the document categories are quite simply not retrievable.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on    h,             20:itt Seattle,Washington.




                                                5
